DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on December 16, 2021 has been entered. Accordingly claims 1, 17, 20 and 21 have been amended. Claims 18 and 19 have been cancelled. Claims 12-16 have been withdrawn. No new claims were added. Therefore, claims 1-11, 17, 20 and 21 remains pending in this application. It also includes remarks and arguments.

Specification
The disclosure is objected to because of the following informalities: In Paragraph [0033], it recites If desired, control circuitry 16 can detect foreign object detection coils 70 and there are four layers of coils 70 and 16 coils 70 in total in the illustrative configuration of FIGS. 4, 5, 6, and 7. However, reference character “16” has been used to designate both the control circuity and coils.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show coils 70 arranged to fully or partially overlap one or more coils 36 in Figs. 4-7, or showing how coils 70 may include four overlapping layers of coils 70 that are configured to provide foreign objection detection for an overlapped transmitting coil 36 and the four layers of coils 70 and 16 in total in the illustration of Figs. 4-7 [see 0033] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the foreign object detection coils of the first winding pattern are formed in a first layer and wherein the foreign objection detection coils of the second winding pattern are formed in a second layer different than the first layer” as recited in claim 1; “wherein the foreign object detection coils include a first set of foreign object detection coils that are of the first winding pattern and a second set of foreign object detection coils that are of the second winding pattern” as recited in claim 4; “wherein each of the foreign objection detection coils in the first set overlaps a respective one of the foreign object detection coils in the second” as recited in claim 9; “wherein the wireless power transmitting coil has multiple turns and wherein each of the foreign object detection coils completely overlaps the turns and does not overlap a central opening in the wireless power 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites “wherein each of the foreign object detection coils of the first winding pattern overlaps and shares a common shape with a respective one of the foreign object detection coils of the second winding pattern” however it is different from the second winding pattern (recited in claim 1) shares a common shape (emphasis added) with one of the foreign object detection coils of the second winding pattern when they have different winding patterns equivalent to a different shape therefore they don’t or cant have a common shape as claimed. Therefore, for the purpose of examination the examiner will interpret the claim to recite “wherein each of the foreign object detection coils of the first winding pattern overlaps a respective one of the foreign object detection coils of the second winding pattern”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (US 2019/0280533).
Regarding claim 1, Lee et al. in (Figs. 4 and 5) discloses a wireless power transmitting device for transmitting wireless power to a wireless power receiving device, comprising: wireless power transmitting circuitry [see Figs. 2-3, 10 and 14, 
foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and 0079, 0088-0093, 0100] of at least first and second different winding patterns [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] overlapping (e.g. covering) the wireless power transmitting coil [see 0094-0096], wherein the foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and 0079, 0088-0090, 0097, 0100] of the first winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] are formed in a first layer [see first layer 219 in Fig. 5 and 0115-0118] and wherein the foreign object detection coils [see, Figs. 4-5, 201a, 201b, 201n comprising a first coil part 210a, 210b and 210n and a second coil part 212a, 212b and 212n and 0079, 0088-0090, 0097, 0100] of the second winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] are formed in a second layer [see second layer 292 in Fig. 5] different than the first layer [see 0118]; and control circuitry [see Figs. 4-5, detection circuit 270 corresponding to the control circuitry] configured to monitor for the presence of a foreign object using the foreign object detection coils [see, Figs. 4-5, 201a, 201b, 
Regarding claim 2, Lee et al. discloses the wireless power transmitting device of claim 1 wherein the first winding pattern [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which has a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137].
Regarding claim 4, Lee et al. discloses the wireless power transmitting device of claim 1 wherein the foreign object detection coils [see Figs. 4-5, 201a, 201b and 201n) include a first set of foreign object detection coils [see Figs. 4-5, first coil part which includes a first set of foreign object detection coils 210a, 210b and 210n] that are of the first winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] and a second set of foreign object detection coils [see Figs. 4-5, second coil part which includes a second set of foreign object detection coils 212a, 212b and 212n) that are of the second winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187].  
Regarding claim 5, Lee et al. discloses the wireless power transmitting device of claim 4 wherein there are at least four foreign object detection coils of the first winding pattern in the first set [see Figs. 4-5, first coil part which includes 
Regarding claim 6, Lee et al. discloses the wireless power transmitting device of claim 5 wherein there are at least four foreign object detection coils of the second winding pattern in the second set [see Figs. 4-5, second coil part which includes a second set of foreign object detection coils 212a, 212b and 212n that are of the second winding pattern [see 0101-0104, 0107-0109, 0181-0182 and 0186-0187].  
Regarding claim 11, Lee et al. discloses the wireless power transmitting device of claim 1 wherein each of the foreign object detection coils of the first winding pattern [see Lee et al., first layer 291 in Fig. 5 which may include the first coil part 210 in Fig. 4 including coil parts 210a, 210b and 210 with a first winding pattern, see 0101-0104, 0107-0109, 0181-0182 and 0186-0187] overlaps with a respective one of the foreign object detection coils of the second winding pattern [see Lee et al., second layer 292 in Fig. 5 which may include the second coil part 212 in Fig. 4 including coil parts 212a, 212b, and 212a with a second winding pattern and 0101-0104, 0107-0109, 0118-0119, 0181-0182 and 0186-0187 claim 21].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Widmer et al. (US 2020/0200937).
Regarding claim 3, Lee et al. discloses the wireless power transmitting device of claim 2 wherein the second winding pattern [see Figs. 4 and 8, of the second coil part 212 including coils parts 212a, 212b, and 212c] may be a shape defined by its number of coil windings comprises a rectangle, polygon, a circle “spiral winding”, an ellipse [see 0155-0157], or even an hexagonal and triangle [see 0172], but does not explicitly disclose wherein the second winding pattern comprises a figure-eight winding pattern. 
However, Widmer et al. discloses wherein the second winding pattern comprises a figure-eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second winding pattern as taught by Lee et al. with a figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 
Regarding claim 7, Lee et al. discloses the wireless power transmitting device of claim 6, wherein the first winding pattern comprises one or more spiral coil winding pattern(s) [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which have a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137], except for wherein the second winding pattern comprises one or more figure eight winding pattern(s).  
However, Widmer et al. discloses wherein the second winding pattern comprises a figure eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second winding pattern as taught by Lee et al. with a figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148]. The shape of the foreign object detection coils is defined by the number of coil windings and the number of times a coil is wound corresponding the winding pattern [see 0102-0104, 0181-0182 and 0186-0187]. 
Regarding claim 17, Lee et al. discloses a wireless power transmitting device [see Fig. 2, 10] for transmitting wireless power to a wireless power receiving device [see Fig. 2, 20], comprising: 6wireless power transmitting circuitry [see transmission pad 14] including a wireless power transmitting coil [see Fig. 3, 15 and 0073] configured to transmit wireless power signals [see 0073-0078]; 
a spiral-winding foreign object detection coil with a spiral winding pattern [see Fig. 4, of the first coil part 210 including coil windings 210a, 210b and 210n which has a circle shape defined by its number of coil winding that is equivalent to a “spiral winding” pattern and see 0133-0137]; and another “second” foreign object detection coil [see Figs. 4 and 8, second coil part including coils 212a, 212b 
However, Widmer et al. discloses a figure-eight winding foreign object detection coil with a figure-eight winding pattern [see Figs. 1A and 2A and sense coils 106 and 0048].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the second foreign object detection coil as taught by Lee et al. with a  preferred figure-eight winding pattern as taught by Widmer et al. because Lee et al. teaches the shapes of the foreign object detection coils including different winding patterns may be determine by an object sensitivity and the shapes of a reception and transmission pad [see 0148].  

Claims 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0280533) and in view of Widmer et al. (US 2020/0200937) as applied to claim 7, and further in view of Adachi (US 10/254,427).
Regarding claim 8, Lee et al. in view of Widmer et al. discloses the wireless power transmitting device of 7, except for wherein each of the foreign object detection coils has a ring-quarter-segment outline.  
However, Adachi in [see Figs. 6 and 7], discloses a plurality of foreign objection detection coils [see 80 in Fig. 6 or 90 in Fig. 7] wherein each of the foreign object detection coils [see Fig. 6, 81-85 or 93, 95, 96, 97, 98] has a ring-quarter-segment outline [see col 10, ll. 43 thru col. 11, ll. 1-55].

Regarding claim 9, Lee et al. in view of Widmer et al. and in view of Adachi discloses the wireless power transmitting device of 8, wherein each of the foreign object detection coils in the first set [see Lee et al., first layer 291 in Fig. 5 which may include the first coil part 210 in Fig. 4 including coil parts 210a, 210b and 210] overlaps a respective one of the foreign object detection coils in the second set [see Lee et al., second layer 292 in Fig. 5 which may include the second coil part 212 in Fig. 4 including coil parts 212a, 212b, and 212a and claim 21 and 0118-0119].  
Regarding claim 10, Lee et al. in view of Widmer et al. discloses the wireless power transmitting device of claim 9 wherein the wireless power transmitting coil has multiple turns [see Lee et al., Fig. 5, which discloses a wireless transmission .  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 20 would be allowable over the prior art references of record because the prior art failed to teach or suggest a layer of magnetic material; and printed circuit with metal traces forming the spiral-winding foreign object detection coil and the figure- eight-winding foreign object .  
Claim 21 is objected to as being dependent upon a rejected base claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Combined claim 21would be allowable over the prior art references of record because the prior art failed to teach or suggest a layer of magnetic material; and printed circuit with metal traces forming the spiral-winding foreign object detection coil and the figure- eight-winding foreign object detection coil, wherein the printed circuit is interposed between the wireless power transmitting coil and the layer of magnetic material to reduce sensitivity to misalignment of the wireless power receiving device with respect to the wireless power transmitting coil as set forth in the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 17, 20 and 21 have been considered but are moot because the new ground of rejection does not rely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        3/4/22
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836